Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 6/15/2022 is acknowledged.
Claims 8, 17-18, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-16, 19-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2018/0301597; hereinafter Park).
Regarding claim 1, Figs 4a-4f of Park discloses a method for producing a transferable array of light emitting devices, comprising: 
forming, on a temporary substrate (114; Fig 4a; ¶ [0076]), a plurality of light emitting devices (110; Fig 4a; ¶ [0043]), each of which includes a light emitting structure (110; Fig 4a; ¶ [0043]) and a release layer (140 (141/142); Fig 4b; ¶ [0062]) disposed over the light emitting structure (110; Fig 4a; ¶ [0043]); 
forming at least one supporting member (131; Fig 4e; ¶ [0043]) so that the at least one supporting member (131; Fig 4e; ¶ [0043]) is directly connected to the release layer (140 (141/142); Fig 4b; ¶ [0062]) of at least one of the light emitting devices (110; Fig 4a; ¶ [0043]); 
connecting a supporting substrate (150; Fig 4e; ¶ [0055]) only with the at least one supporting member (131; Fig 4e; ¶ [0043]) so that the at least one supporting member (131; Fig 4e; ¶ [0043]) extends (Fig 4e) from the release layer (140 (141/142); Fig 4b; ¶ [0062]) of the at least one of the light emitting devices (110; Fig 4a; ¶ [0043]) to the supporting substrate (150; Fig 4e; ¶ [0055]) for supporting the light emitting devices on the supporting substrate, and so that the light emitting devices (110; Fig 4a; ¶ [0043]) are spaced apart (Fig 4e) from the supporting substrate (150; Fig 4e; ¶ [0055]); and 
removing (Fig 4e; ¶ [0082]) the temporary substrate (114; Fig 4a; ¶ [0076]).

Regarding claim 2, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (110; Fig 4a; ¶ [0043]) is further disposed on the temporary substrate (114; Fig 4a; ¶ [0076]), and has a first portion ( 142; Top portion; Fig 4c) that is disposed over the light emitting structure of a respective one of the light emitting devices, and at least one second portion (bottom portion; Fig 4c) that extends from the first portion to terminate at a terminal end (Fig 4c) and is disposed only on the temporary substrate (114; Fig 4a; ¶ [0076]), the at least one supporting member (131; Fig 4e; ¶ [0043]) having a bottom part disposed (Fig 4e) on the temporary substrate (114; Fig 4a; ¶ [0076]), a top part (Fig 4e) connected with the supporting substrate (150; Fig 4e; ¶ [0055]), and an intermediate part (Fig 4e) interconnecting the top and bottom parts, one of the bottom and intermediate parts being directly connected to the second portion (bottom portion; Fig 4e) of the release layer (140 (141/142); Fig 4e; ¶ [0062]) of the at least one of the light emitting devices to form a bridge structure (Fig 4e) that supports the light emitting devices on the supporting substrate.

Regarding claim 3, Figs 4a-4f of Park discloses a plurality of the supporting members (131; Fig 4e; ¶ [0043]) are disposed on the temporary substrate (114; Fig 4a; ¶ [0076]), the supporting members being selected from supporting pillars in an array.

Regarding claim 4, Figs 4a-4f of Park discloses at least one supporting member (131; Fig 4e; ¶ [0043]) has a height greater (Fig 4e) than that of each of the light emitting devices (111/112/113; Fig 4e), and is connected (Fig 4e) only to the second portion of the release layer of the at least one of the light emitting devices.

Regarding claim 5, Figs 4a-4f of Park discloses the confronting second portions (Bottom portion of release layer (140); Fig 4e) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of two adjacent ones of the light emitting devices (110; Fig 4f) are spaced apart (Fig 4f) from each other, the supporting member (131; Fig 4f; ¶ [0043]) being disposed between the spaced apart confronting second portions to cooperatively form the bridge structure with the spaced apart confronting second portions.(Fig 4f)

Regarding claim 6, Figs 4a-4f of Park discloses the bottom part (Bottom part (131); Fig 4d) of the at least one supporting member (131; Fig 4d; ¶ [0043]) is disposed completely (Fig 4d) on the temporary substrate (114; Fig 4a; ¶ [0076]), the at least one supporting member (131; Fig 4d; ¶ [0043]) being connected only to the terminal ends (Terminal ends of 141; Fig 4d) of the spaced apart confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of the two adjacent ones of the light emitting devices at the intermediate part of the at least one supporting member.

Regarding claim 7, Figs 4a-4f of Park discloses the intermediate part of the supporting member (131; Fig 4d; ¶ [0043]) is connected to and partially (Fig 4e) disposed on the spaced apart confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of the two adjacent ones of the light emitting devices.

Regarding claim 9, Figs 4a-4f of Park discloses the confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4d; ¶ [0062]) of two adjacent ones of the light emitting devices (111/112/113; Fig 4d) have a reduced length (Fig 4d) that extends in a first direction (Horizontal Direction; Fig 4d), and that is shorter than a width (Fig 4d) of the corresponding light emitting structure (111/112/113; Fig 4d) extending in the first direction (Horizontal Direction; Fig 4d).

Regarding claim 10, Figs 4a-4f of Park discloses the at least one supporting member (131; Fig 4d; ¶ [0043]) is made from a material selected from the group consisting of a metal (¶ [0056]).

Regarding claim 12, Figs 4a-4f of Park discloses the at least one supporting member (131; Fig 4d; ¶ [0043]) is directly connected to the release layer (140 (141/142); Fig 4e; ¶ [0062]) of the at least one of the light emitting devices (111/112/113; Fig 4d) only at the at least one second portion. (Fig 4d)

Regarding claim 13, Figs 4a-4f of Park discloses the disposing an adhesive layer (¶ [0057] states that the layer 130 can comprise multiple layers. Therefore one of those layers can work as an adhesive layer) between the at least one supporting member (131; Fig 4d; ¶ [0043]) and the supporting substrate (150; Fig 4e; ¶ [0055]), so that the at least one supporting member is connected with the supporting substrate.

Regarding claim 14, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) has at least one second portion (Bottom portion; Fig 4d) that is disposed at one side (Fig 4d) of the respective one of the light emitting devices.

Regarding claim 15, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) has at least two of the second portions (Bottom portion; Fig 4d) that is disposed at one sides (Fig 4d) of a corresponding one of the light emitting devices.

Regarding claim 16, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) is an insulation layer (¶ [0061]), and is disposed over a surface (Fig 4d) of the light emitting structure (111/112/113; Fig 4d) of a corresponding one of the light emitting devices.

Regarding claim 19, Figs 4a-4f of Park discloses a transferable array of light emitting devices, comprising: 
a plurality of light emitting devices (110; Fig 4a; ¶ [0043]), each of which includes a light emitting structure (110; Fig 4a; ¶ [0043]) and a release layer (140 (141/142); Fig 4b; ¶ [0062]) disposed over the light emitting structure (110; Fig 4a; ¶ [0043]); 
at least one supporting member (131; Fig 4e; ¶ [0043]) directly connected to the release layer (140 (141/142); Fig 4b; ¶ [0062]) of at least one of the light emitting devices (110; Fig 4a; ¶ [0043]); 
a supporting substrate (150; Fig 4e; ¶ [0055]) connected only with the at least one supporting member (131; Fig 4e; ¶ [0043]) so that the at least one supporting member (131; Fig 4e; ¶ [0043]) extends (Fig 4e) from the release layer (140 (141/142); Fig 4b; ¶ [0062]) of the at least one of the light emitting devices (110; Fig 4a; ¶ [0043]) to the supporting substrate (150; Fig 4e; ¶ [0055]) for supporting the light emitting devices on the supporting substrate, and so that the light emitting devices (110; Fig 4a; ¶ [0043]) are spaced apart (Fig 4e) from the supporting substrate (150; Fig 4e; ¶ [0055]).

Regarding claim 20, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (110; Fig 4a; ¶ [0043]) has a first portion ( 142; Top portion; Fig 4c) that is disposed over the light emitting structure of a respective one of the light emitting devices, and at least one second portion (bottom portion; Fig 4c) that extends from the first portion to terminate at a terminal end (Fig 4c) and is suspended by said first portion, said at least one supporting member (131; Fig 4e; ¶ [0043]) having a bottom part (Fig 4e) facing away from said supporting substrate (150; Fig 4e; ¶ [0055]), a top part (Fig 4e) opposite to said bottom part and connected with the supporting substrate (150; Fig 4e; ¶ [0055]) and an intermediate part (Fig 4e) interconnecting the top and bottom parts, one of the bottom and intermediate parts being directly connected to the second portion (bottom portion; Fig 4e) of the release layer (140 (141/142); Fig 4e; ¶ [0062]) of the at least one of the light emitting devices to form a bridge structure (Fig 4e) that supports the light emitting devices on the supporting substrate.

Regarding claim 21, Figs 4a-4f of Park discloses said first portion ( 142; Top portion; Fig 4c) of said release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of said light emitting devices(110; Fig 4a; ¶ [0043])  is disposed at a location (Fig 4d) selected from a surface of said light emitting structure of the respective one of said light emitting devices which faces toward (Fig 4d) said supporting substrate (150; Fig 4e; ¶ [0055]), a lateral wall (Fig 4d) of said light emitting structure of the respective one of said light emitting devices which extends laterally of said surface, and a combination thereof.

Regarding claim 22, Figs 4a-4f of Park discloses the confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4d; ¶ [0062]) of two adjacent ones of the light emitting devices (111/112/113; Fig 4d) have a reduced length (Fig 4d) that extends in a first direction (Horizontal Direction; Fig 4d), and that is shorter than a width (Fig 4d) of the corresponding light emitting structure (111/112/113; Fig 4d) extending in the first direction (Horizontal Direction; Fig 4d).

Regarding claim 23, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) is an insulation layer (¶ [0061]), and is disposed over a surface (Fig 4d) of the light emitting structure (111/112/113; Fig 4d) of a corresponding one of the light emitting devices.

Regarding claim 24, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) has at least one second portion (Bottom portion; Fig 4d) that is disposed at one side (Fig 4d) of the respective one of the light emitting devices.

Regarding claim 25, Figs 4a-4f of Park discloses the release layer (140 (141/142); Fig 4e; ¶ [0062]) of each of the light emitting devices (111/112/113; Fig 4d) has at least two of the second portions (Bottom portion; Fig 4d) that is disposed at one sides (Fig 4d) of a corresponding one of the light emitting devices.

Regarding claim 26, Figs 4a-4f of Park discloses at least one supporting member (131; Fig 4e; ¶ [0043]) is directly connected to said release layer (140 (141/142); Fig 4e; ¶ [0062]) of the at least one of said light emitting devices through adhesion. (¶ [0057] states that the layer 130 can comprise multiple layers. Therefore one of those layers can work as an adhesive layer)

Regarding claim 27, Figs 4a-4f of Park discloses the confronting second portions (Bottom portion of release layer (140); Fig 4e) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of two adjacent ones of the light emitting devices (110; Fig 4f) are spaced apart (Fig 4f) from each other, the supporting member (131; Fig 4f; ¶ [0043]) being disposed between the spaced apart confronting second portions to cooperatively form the bridge structure with the spaced apart confronting second portions.(Fig 4f)

Regarding claim 28, Figs 4a-4f of Park discloses the at least one supporting member (131; Fig 4d; ¶ [0043]) being connected only to the terminal ends (Terminal ends of 141; Fig 4d) of the spaced apart confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of the two adjacent ones of the light emitting devices at the intermediate part of the at least one supporting member.

Regarding claim 29, Figs 4a-4f of Park discloses the intermediate part of the supporting member (131; Fig 4d; ¶ [0043]) is connected to and partially (Fig 4e) disposed on the spaced apart confronting second portions (Bottom portion of 141) of the release layers (140 (141/142); Fig 4e; ¶ [0062]) of the two adjacent ones of the light emitting devices.

Regarding claim 30, Figs 4a-4f of Park discloses a plurality of the supporting members (131; Fig 4e; ¶ [0043]) are disposed on the temporary substrate (114; Fig 4a; ¶ [0076]), the supporting members being selected from supporting pillars in an array.

Regarding claim 31, Figs 4a-4f of Park discloses the at least one supporting member (131; Fig 4d; ¶ [0043]) is made from a material selected from the group consisting of a metal (¶ [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0301597; hereinafter Park) and further in view of Wu et al (US 2018/0351032; hereinafter Wu).
Regarding claim 11, Park does not expressly disclose the light emitting devices have a width of not greater than 100 µm.
In the same field of endeavor, Wu discloses a light emitting devices can have a width of 1 µm to 100 µm (¶ [0017] which anticipates the claimed range).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the width of the light emitting device is not greater than 100 µm in order to improve emission uniformity, the emission intensity and the breakdown voltage (¶ [0058]).

Regarding claim 32, Park does not expressly disclose the light emitting devices have a width of not greater than 100 µm.
In the same field of endeavor, Wu discloses a light emitting devices can have a width of 1 µm to 100 µm (¶ [0017] which anticipates the claimed range).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the width of the light emitting device is not greater than 100 µm in order to improve emission uniformity, the emission intensity and the breakdown voltage (¶ [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	Moon et al (US 2018/0240952)
Zou et al (US 2020/0152693)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895